                                          Case 3:20-cv-04238-WHO Document 17 Filed 09/18/20 Page 1 of 2




                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DOUGLAS J REECE, et al.,                            Case No. 20-cv-02345-WHO
                                                          Plaintiffs,                        ORDER SETTING SCHEDULE
                                   5
                                                   v.
                                   6

                                   7     ALTRIA GROUP, INC., et al.,
                                                          Defendants.
                                   8

                                   9

                                  10     This Document Relates to:
                                  11     20-cv-02345-WHO; 20-cv-02512-WHO;
                                         20-cv-02597-WHO; 20-cv-02729-WHO;
                                  12     20-cv-02778-WHO; 20-cv-02779-WHO;
Northern District of California
 United States District Court




                                         20-cv- 02981-WHO; 20-cv- 02999-WHO;
                                  13     20-cv-03183-WHO; 20-cv-03288-WHO;
                                  14     20-cv-03430-WHO; 20-cv-03861-WHO;
                                         20-cv-03867-WHO; 20-cv-03868-WHO;
                                  15     20-cv-04238-WHO; 20-cv-04413-WHO;
                                         20-cv-04736-WHO
                                  16

                                  17
                                                 The Court has reviewed the parties’ Case Management Statement (Dkt. No. 122) and
                                  18
                                       commends the parties for their continued efforts and evident cooperation. The Case Management
                                  19
                                       Conference set for September 21, 2020 is VACATED.
                                  20
                                                 I adopt the agreed schedule, modified as follows:
                                  21
                                       DATE                                           EVENT
                                  22
                                       Consolidated Complaints                        November 13, 2020 (Friday)
                                  23
                                       Responsive Motions                             January 15, 2021 (Friday)
                                  24
                                       Oppositions to Responsive Motions              March 5, 2021 (Friday)
                                  25
                                       Replies                                        March 31, 2021 (Wednesday)
                                  26
                                       Hearing on Motions &
                                  27
                                       Further Case Management Conference             April 21, 2021 (Wednesday)
                                  28
                                          Case 3:20-cv-04238-WHO Document 17 Filed 09/18/20 Page 2 of 2




                                   1           Given this schedule, I do not see a need to have an interim Case Management Conference

                                   2   before April 2021. To the extent any discovery disputes arise, the parties are encouraged to seek

                                   3   the assistance of Magistrate Judge Corley. To the extent the parties feel that a Case Management

                                   4   Conference would be helpful to resolve other specific issues, they may secure one by filing a Joint

                                   5   Case Management Statement and Request for Case Management Hearing and I will set a Further

                                   6   Case Management Conference, likely on the date of the next upcoming Case Management

                                   7   Conference in the related In Re Juul Labs, Inc., Marketing, Sales Practices, And Products

                                   8   Liability Litigation.

                                   9

                                  10           IT IS SO ORDERED.

                                  11

                                  12           Dated: September 18, 2020
Northern District of California
 United States District Court




                                  13
                                                                                                   William H. Orrick
                                  14                                                               United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
